Citation Nr: 0812048	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to March 31, 2004, 
for the 70 rating for post traumatic stress disorder.

3.  Entitlement to an effective date prior to March 31, 2004, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).

4.  Whether the entitlement to basic eligibility to 
Dependents Educational Assistance grants a total and 
permanent status.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 until 
January 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The March 2003 RO rating decision assigned a 70 percent 
rating for the veteran's service-connected PTSD.  The RO 
received the veteran's notice of disagreement contesting the 
assigned rating in October 2004.  The veteran filed a 
Substantive Appeal in May 2005 indicating that the RO had 
failed to issue a Statement of the Case on the issue of the 
increased rating for PTSD.  In July 2006, the RO mailed the 
veteran a Statement of the Case on the issue of entitlement 
to an increased rating for the service-connected PTSD, 
currently rated 70 percent disabling.  The RO, by mailing the 
veteran a Statement of the Case, cured its procedural defect.  
Thus, all elements necessary for a perfected appeal on the 
issue of entitlement to an increased rating for PTSD have 
been completed.  See Archbold v. Brown, 9 Vet. App. 124 
(1996).  As such, although the RO appears to have closed the 
appeal, the veteran perfected his appeal for the issue of 
entitlement to an increased evaluation for PTSD and the Board 
must adjudicate this claim.  

The veteran's claim seeking an earlier effective date for a 
TDIU is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

2.  The veteran's application for an increased evaluation for 
PTSD was inferred in the June 7, 2004, application for TDIU.

3.  After the final March 2000 rating decision, there is no 
communication from the veteran or his representative prior to 
March 31, 2004, that constitutes a formal or informal claim 
for an increased rating for PTSD.

4.  It is not factually ascertainable that the veteran 
experienced an increase in the PTSD between June 7, 2003, and 
March 31, 2004.

5.  The September 2004 rating decision granting the veteran 
dependents' educational assistance included a finding of 
permanent and total disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an effective date prior to March 31, 
2004 for the grant of an increased 70 percent evaluation for 
PTSD have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).

3.  Because the veteran seeks a finding of permanent and 
total disability which has already been granted by the RO, 
there remains no case or controversy over an issue affecting 
the provision of benefits by VA over which the Board has 
jurisdiction.  38 U.S.C.A. §§ 511, 3501, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.340, 19.4, 19.5, 20.101 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in June 2004, October 2004 and 
April 2006 that fully addressed all notice elements.  

During the pendency of the appeal the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008). 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the schedular criteria as required by 
Vazquez-Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran demonstrated actual knowledge of not only the need to 
demonstrate a worsening or increase in severity of the 
disability but also was provided with the specific criteria 
required to warrant an increased evaluation under the 
appropriate diagnostic code for mental disorders in a post-
adjudicatory Statement of the Case.  For example, the veteran 
received notice of the need to demonstrate worsening of 
symptoms by an October 2004 letter which also informed the 
veteran that the evidence could include alternative source 
evidence such as lay statements.  While this letter did not 
advise the veteran of the specific rating criteria for mental 
disorders, a subsequent statement of the case in May 2005 
provided that information.  After receipt of the statement of 
the case, the veteran in his form VA 9 pointed out that the 
SOC did not address his issue of entitlement to an increased 
evaluation for PTSD.  Subsequently, another Statement of the 
Case was issued which addressed the increased rating claim.  
Thus, the veteran has clearly demonstrated he was able to 
understand the Statement of the Case and participated 
meaningfully in the adjudication of the claim, even going so 
far as pointing out procedural deficiencies to the RO.

Furthermore, in prior applications for increased evaluations 
for PTSD the veteran demonstrated his knowledge of the need 
to submit evidence the condition worsened and also attached 
relevant medical evidence which documented symptoms 
supporting his argument.  Significantly, in his June 2004 
application for benefits, the veteran described the 
medications he took, described recurrent thoughts and 
inability to work, factors included in the rating criteria 
for mental disorder.  Therefore proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for PTSD in a December 1998 
rating decision.  At that time a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Subsequently, an increased evaluation of 50 percent was 
granted in a September 1999 rating decision.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 70 percent evaluation where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 21-30 reflects behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
o function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  A score of 31-40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

VA outpatient treatment records dated in September 2001 and 
March 2002 indicated the veteran was doing okay and was in no 
apparent distress.  The veteran's mood was described as 
euthymic and a GAF of 45 was assigned on both visits.  A 
March 2004 VA outpatient treatment record indicated the 
veteran complained of poor sleep, nightmares, intrusive 
memories, difficulty getting along with people, and 
restrained social contacts due to easily provoked anger.  He 
treated with medication and also indicated he self medicated 
with alcohol and rugs.  The impression was PTSD and 
polysubstance dependence.  

An April 2004 VA record noted the veteran was doing well.  He 
complained of trouble sleeping and a GAF of 45 was assigned.  
In May 2005, a VA physician indicated the veteran presented 
with average grooming, attire and hygiene.  The veteran was 
alert and oriented and demonstrated appropriate mood and 
congruent affect.  Speech was appropriate and normal in 
content and rate.  There was no evidence of audio or visual 
hallucinations.  Eye contact was good and judgment and 
insight were fair.  The diagnosis was PTSD and the GAF was 
45.  

In July 2005, the veteran reported good and bad weeks and 
indicated symptoms worsened when he watched the news.  The 
veteran was irritated around others, including other 
veterans.  He indicated it took 5-30 minutes to fall asleep 
and he would awaken from nightmares 2-3 times a night.  The 
veteran explained that sometimes he was unable to fall back 
asleep.  He reported positive daytime sleepiness.  He 
reported varied nightmares, mainly concerning Vietnam.  He 
denied suicidal ideation for the past 10 years.  Mental 
status examination reflected average grooming, attire and 
hygiene.  He was alert and oriented with appropriate mood and 
congruent affect.  Speech was appropriate and normal in 
content and rate.  There was no evidence of audio or visual 
hallucinations.  Eye contact was good and judgment and 
insight were fair. The diagnosis was PTSD and the GAF was 50.  

A September 2005 VA outpatient treatment record noted the 
veteran's grooming, attire and hygiene were average.  The 
mood was described as appropriate and affect was congruent.  
Speech was appropriate and normal in content and rate.  There 
was no evidence of audio or visual hallucinations.  Judgment 
and insight were described as fair. The diagnosis was PTSD 
and the GAF was 45.   A December 2005 VA record noted the 
veteran's grooming, attire and hygiene were average.  His 
mood was appropriate and affect was congruent.  Speech was 
appropriate and normal in content and rate.  There was no 
evidence of audio or visual hallucination.   Eye contact was 
fair and judgment and insight were fair.  The diagnosis was 
PTSD and a GAF of 50 was assigned.  An April 2006 outpatient 
treatment record described no changes and assigned a GAF of 
50.  A July 2006 VA outpatient treatment record indicated the 
veteran's grooming, attire and hygiene were average.  The 
mood was appropriate and affect was congruent.  Speech was 
appropriate and normal in content and rate.  There was no 
evidence of audio or visual hallucinations, thought insertion 
or blocking, or any attention to internal stimuli.  Eye 
contact was fair and judgment and insight were fair.  The 
diagnosis was PTSD with low energy and the GAF was 45.  

In light of the above rating criteria, the evidence does not 
support a schedular evaluation in excess of 70 percent for 
the veteran's PTSD at any time.  None of the evidence 
illustrates the veteran's PTSD manifested with symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name.  In 
fact, all of the records indicated the veteran's speech was 
appropriate and normal in both content and rate.  
Furthermore, most records described the veteran's judgment 
and insight as fair and described the veteran as alert and 
oriented in all spheres.  Similarly, none of the records 
reported evidence of hallucinations.  While the veteran 
reported some intolerance of others, he has denied homicidal 
or suicidal ideation.  In fact, in July 2005, the veteran 
indicated he had no suicidal ideation for the previous 10 
years.  As such, it is no t evident that he posed a danger to 
himself or others.

While the evidence did indicate that the veteran demonstrated 
some symptoms contemplated by the 100 percent rating 
evaluation, these symptoms were sporadic in nature and the 
record reflected equal periods during which the veteran 
reported no such symptoms.  For example, while he has been 
unable to perform some activities of daily living, including 
work, he has demonstrate he is able to perform the basic 
activities of daily living, including grooming and hygiene.  
In fact, all VA outpatient records described his maintenance 
of grooming and hygiene as adequate.  

Additionally, the veteran's GAF scores reflect a level of 
functioning greater than that the 100 percent rating 
evaluation contemplates.  While the scores of 45-50 reflect 
serious symptoms, the scores are not demonstrative of a 
disability so severe it renders the veteran unable to 
function in all areas.  

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 70 percent rating.  Based upon the guidance 
of the Court in Hart, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
as his symptoms have remained constant throughout the appeal 
and as such staged ratings are not warranted.  

As such, the preponderance of the evidence is against the 
claim for an evaluation in excess of the currently assigned 
70 percent rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Effective Date

The veteran also seeks an effective date prior to March 31, 
2004, for the grant of the 70 percent evaluation for PTSD.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2). If the evidence demonstrates that the increase in 
disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  

The RO initially granted service connection for PTSD in a 
December 1998 rating decision.  At that time a 30 percent 
evaluation was assigned with an effective date of May 29, 
1998.  Subsequently, a September 1999 rating decision granted 
a 50 percent evaluation with an effective date of January 29, 
1999.  A March 2000 rating decision confirmed the 50 percent 
evaluation.  The veteran did not appeal these decisions and 
as such they are final. 38 C.F.R. § 20.1103.

As the decisions are final, in the absence of an assertion of 
clear and unmistakable error, they are no longer the 
appropriate point from which to determine the effective date 
of an award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
Here, the date of the claim is June 7, 2004, the date the RO 
received the veteran's application for TDIU.  The date 
entitlement arose is March 31, 2004, the currently assigned 
effective date.  

A review of the record reveals there are no formal claims for 
an increased evaluation for PTSD between the March 2000 
rating decision and the current March 2004 effective date.  
However, an effective date could be based on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date. 38 C.F.R. § 3.400(o)(2).  
Thus, the Board examined whether it was factually 
ascertainable that the veteran's PTSD increased in severity 
during the year prior to the June 2004 receipt of the 
application for TDIU.  As detailed in the above, March 2004 
was the first indication of increased symptoms, including 
easily provoked anger and difficulty establishing and 
maintaining relationships contemplated by the 70 percent 
evaluation.  Records between June 2003 and March 2004 
demonstrated continued treatment for PTSD; however, 
illustrated the veteran was relatively stable and failed to 
describe symptoms that approximated a 70 percent evaluation.

The Board notes there is a February 1999 VA hospital record 
that was received by the RO in June 2000.  While the February 
1999 record appears to demonstrate symptoms which may warrant 
a 70 percent evaluation, this increase is more than one year 
before the date of the claim, and in such cases, it is the 
date of the receipt of the claim which controls. See 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).  The Board also considered whether the February 1999 
record could serve as an informal claim for benefits.  
However, this particular record was the typed report of 
evidence which was already of record and had previously been 
considered in the March 2000 rating decision.  To the extent 
the veteran seeks an effective date prior to a final rating 
decision, he must file a claim of clear and unmistakable 
error concerning the prior rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).

In summary, the veteran has been provided the most generous 
effective date for his 70 percent rating for PTSD, and an 
effective date prior to March 31, 2004 is denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert.  

Dependents' Educational Assistance

The veteran disagreed with the RO's failure to consider total 
and permanent status for the individual unemployabiltiy 
rating under 38 C.F.R. § 3.340.  The veteran argued that the 
grant of Dependents' Educational Assistance (DEA) benefits 
did not grant total and permanent status under 38 C.F.R. 
§ 3.340.

Under VA laws and regulations, to establish basic entitlement 
to DEA benefits under 38 USC, Chapter 35, the veteran must 
have been discharged from service under conditions other than 
dishonorable and have a service connected disability 
evaluated as total and permanent in nature. 38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

Significantly, a "total disability permanent in nature" is 
defined in 38 U.S.C.A. § 3501 as any disability rated total 
for the purposes of disability compensation which is based 
upon an impairment reasonably certain to continue throughout 
the life of the disabled person.  A "permanent total 
disability" under 38 C.F.R. § 3.340 is defined as existing 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b).  Given the similarity in definitions, it appears 
a finding of total disability for DEA purposes would by 
definition grant "permanent total disability" status under 
38 C.F.R. § 3.340.  Furthermore, in the May 2005 Statement of 
the Case, the RO specifically noted that the finding of DEA 
was based upon a finding that he had a total service-
connected disability, permanent in nature.  In other words, 
the RO has confirmed that the benefit sought by the veteran 
has already, in fact, been granted.

Because the RO has granted the benefit sought by the veteran, 
there remains no case or controversy over which the Board has 
jurisdiction.  38 U.S.C.A. § 511(a); Cf. Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990)(Court adheres to 'case or 
controversy' limitation as to standing to appeal). Therefore, 
the claim is dismissed. 


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

An effective date prior to March 31, 2004, for the grant of a 
70 percent evaluation for PTSD is denied.

The appeal for an award of permanence in conjunction with the 
allowance of TDIU is dismissed.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
record reflects the veteran first met the criteria of 
38 C.F.R. § 4.16(a) on March 31, 2004, the effective date of 
the increased evaluation for PTSD.  However, in examining 
whether an earlier effective date was warranted, the RO never 
considered whether the veteran may be entitled to a total 
disability evaluation on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. See 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service (C&P) for extraschedular consideration all 
cases of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  In this case, 
the veteran has advised that he has been unemployable since 
1997, but the RO has not considered or referred the case for 
extraschedular consideration.

Where a claimant does not meet the schedular requirements of 
38 C.F.R. § 4.16(a), the Board has no authority to assign a 
TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration. 
See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, 
this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the veteran's 
claim for an effective date prior to March 
31, 2004 for the grant of a total 
evaluation based on individual 
unemployability due to service-connected 
disabilities, specifically considering the 
provisions of 38 C.F.R. § 4.16(b).  If 
this benefit remains denied, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


